Execution Version








Published CUSIP (3-Year Tranche): 87823QAH7
Published CUSIP (5-Year Tranche): 87823QAL8


TERM LOAN CREDIT AGREEMENT

Dated as of November 2, 2016

among
TECH DATA CORPORATION,
as the Borrower
BANK OF AMERICA, N.A.,
as Administrative Agent

and

The Other Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS, INC.,
and
JPMORGAN CHASE BANK, N.A.
as Joint Lead Arrangers and Joint Bookrunners

CITIBANK, N.A. and JPMORGAN CHASE BANK, N.A.,
as
Co-Syndication Agents

THE BANK OF NOVA SCOTIA,
PNC BANK, NATIONAL ASSOCIATION
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as
Co-Documentation Agents













--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article IDEFINITIONS AND ACCOUNTING TERMS    1
1.01Defined Terms.    1
1.02Other Interpretive Provisions.    24
1.03Accounting Terms.    25
1.04Times of Day..    25
Article II THE COMMITMENTS AND BORROWINGS25
2.01Loans.    25
2.02Borrowings, Conversions and Continuations of Loans.    26
2.03[Reserved]    27
2.04[Reserved]    27
2.05Prepayments. .    27
2.06Termination or Reduction of Commitments.    28
2.07Repayment of Loans.    28
2.08Interest.    28
2.09Fees.    29
2.10Computation of Interest and Fees.    30
2.11Evidence of Debt..    30
2.12Payments Generally; Administrative Agent’s Clawback.    30
2.13Sharing of Payments by Lenders    32
2.14[Reserved]    32
2.15[Reserved]    32
2.16Defaulting Lenders.    32
Article IIITAXES, YIELD PROTECTION AND ILLEGALITY    33
3.01Taxes.    33
3.02Illegality.    38
3.03Inability to Determine Rates.    38
3.04Increased Costs; Reserves on Loans.    39
3.05Compensation for Losses.    41
3.06Mitigation Obligations; Replacement of Lenders.    41
3.07Survival.    42
Article IVGUARANTY    42
4.01Facility Guaranty.    42
Article VCONDITIONS PRECEDENT    42
5.01Conditions of Closing.    42
5.02Conditions Precedent to Funding Date.    44
5.03Funds Certain Availability    46


i





--------------------------------------------------------------------------------





Article VIREPRESENTATIONS AND WARRANTIES    46
6.01Existence, Qualification and Power; Compliance with Laws.    46
6.02Authorization; No Contravention..    47
6.03Governmental Authorization; Other Consents.    47
6.04Binding Effect.    47
6.05Financial Statements; No Material Adverse Effect.    47
6.06Litigation.    48
6.07No Default..    48
6.08Ownership of Property; Liens..    48
6.09Environmental Compliance    48
6.10Insurance. .    48
6.11Taxes.    48
6.12ERISA Compliance.    48
6.13Subsidiaries..    49
6.14Margin Regulations; Investment Company Act.    49
6.15Disclosure.    50
6.16Compliance with Laws..    50
6.17Intangible Assets.    50
6.18Off-Balance Sheet Liabilities.    50
6.19Solvency.    50
6.20OFAC..    50
6.21Anti-Corruption Laws..    50
6.22PATRIOT Act. .    51
Article VIIAFFIRMATIVE COVENANTS    51
7.01Financial Statements.    51
7.02Certificates; Other Information    51
7.03Notices.    53
7.04Payment of Obligations.     53
7.05Preservation of Existence, Etc..    53
7.06Maintenance of Properties..    53
7.07Maintenance of Insurance. .    54
7.08Compliance with Laws.    54
7.09Books and Records    54
7.10Inspection Rights.    54
7.11Use of Proceeds. .    54
7.12New Subsidiaries.    54
7.13Compliance with Agreements.    55
7.14Compliance with ERISA..    55
7.15Anti-Corruption Laws.    55
Article VIIINEGATIVE COVENANTS    55
8.01Liens.    56
8.02Investments.     57
8.03Indebtedness    58
8.04Fundamental Changes.    59


ii





--------------------------------------------------------------------------------





8.05Dispositions    60
8.06Restricted Payments.    61
8.07Change in Nature of Business.    61
8.08Transactions with Affiliates.    61
8.09Burdensome Agreements.    61
8.10Use of Proceeds.    62
8.11[Reserved].    62
8.12Acquisitions.    62
8.13Financial Covenants.    62
8.14Off-Balance Sheet Liabilities    63
8.15Sanctions.    63
8.16Anti-Corruption Laws.    63
Article IXEVENTS OF DEFAULT AND REMEDIES    63
9.01Events of Default.    63
9.02Remedies Upon Event of Default.    65
9.03Application of Funds.    66
Article XADMINISTRATIVE AGENT    66
10.01Appointment and Authority.     66
10.02Rights as a Lender..    67
10.03Exculpatory Provisions.    67
10.04Reliance by Administrative Agent..    68
10.05Delegation of Duties..    68
10.06Resignation of Administrative Agent.    68
10.07Non-Reliance on Administrative Agent and Other Lenders.    69
10.08No Other Duties, Etc..    69
10.09Administrative Agent May File Proofs of Claim..    69
10.10Guaranty Matters.    70
Article XIMISCELLANEOUS    71
11.01Amendments, Etc.    71
11.02Notices; Effectiveness; Electronic Communication.    72
11.03No Waiver; Cumulative Remedies; Enforcement    74
11.04Expenses; Indemnity; Damage Waiver.    75
11.05Payments Set Aside.    76
11.06Successors and Assigns.    77
11.07Treatment of Certain Information; Confidentiality.     80
11.08Right of Setoff. .    81
11.09Interest Rate Limitation.    82
11.10Counterparts; Integration; Effectiveness.     82
11.11Survival of Representations and Warranties.    82
11.12Severability.    82
11.13Replacement of Lenders.    83
11.14Governing Law; Jurisdiction; Etc.    83
11.15Waiver of Jury Trial.    84


iii





--------------------------------------------------------------------------------





11.16PATRIOT Act Notice..    84
11.17No Advisory or Fiduciary Responsibility.    85
11.18Electronic Execution of Assignments and Certain Other Documents.    85
11.19[Reserved].    86
11.20Acknowledgement and Consent to Bail-In of EEA Financial Institutions.    86




iv





--------------------------------------------------------------------------------





SCHEDULES
1.01-C        Existing Synthetic Lease Facilities
1.01-D        Existing Trade Receivables Facilities
2.01        Commitments and Pro Rata Shares
6.13        Borrower and Subsidiaries
6.18        Off-Balance Sheet Liabilities
8.01        Existing Liens
8.02        Investments
8.03        Existing Indebtedness
8.09        Existing Burdensome Agreements
11.02        Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS
Form of:
A        Loan Notice
B        Note
C        Compliance Certificate
D        Assignment and Assumption
E        U.S. Tax Compliance Certificates
F        Solvency Certificate




v





--------------------------------------------------------------------------------






This TERM LOAN CREDIT AGREEMENT (“Agreement”) is entered into as of November 2,
2016, among TECH DATA CORPORATION, a Florida corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.
The Borrower has requested that the Lenders establish the term loan facility
provided for herein in an aggregate principal amount of $1,000,000,000. The
proceeds of the Loans made hereunder will be used to finance the Kohler
Acquisition and pay related transaction fees, costs and expenses. The Lenders
are willing to establish such term loan credit facility upon the terms and
conditions set forth herein.
In connection of the mutual covenants and agreements contained herein, the
parties hereto agree and covenant as follows:

Article I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“3-Year Commitment” means, as to each Lender the commitment of such Lender to
make 3-Year Loans hereunder in an amount that does not exceed the amount set
forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The total 3-Year Commitment on the date hereof shall be $250,000,000.
“3-Year Lender” means a Lender with a 3-Year Commitment or 3-Year Loan.
“3-Year Loan” has the meaning set forth in Section 2.01(i).
“3-Year Maturity Date” means the date that is the third anniversary of the
Funding Date; provided that, if such date shall not be a Business Day, the
3-Year Maturity Date shall be the immediately preceding Business Day.
“5-Year Commitment” means, as to each Lender the commitment of such Lender to
make 5-Year Loans hereunder in an amount that does not exceed the amount set
forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The total 5-Year Commitment on the date hereof shall be $750,000,000.
“5-Year Lender” means a Lender with a 5-Year Commitment or 5-Year Loan.
“5-Year Loan” has the meaning set forth in Section 2.01(ii).
“5-Year Maturity Date” means the date that is the fifth anniversary of the
Funding Date; provided that, if such date shall not be a Business Day, the
5-Year Maturity Date shall be the immediately preceding Business Day.
“Acquisition” means the acquisition of (a) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by such Person.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent in
accordance with the terms hereof.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02, or such other address or account as the Administrative Agent may
from time to time notify the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Agent Party” has the meaning specified in Section 11.02(c).
“Agreement” means this Credit Agreement.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Ratings of both S&P and Moody’s as set forth below:
(a)    with respect to 3-Year Loans (and the Ticking Fee relating to 3-Year
Commitments):
Pricing Level
Debt Rating S&P/Moody’s
Eurocurrency Rate Loans (3-Year Loans)
Base Rate Loans (3-Year Loans)
Ticking Fee Rate
1
BBB+/Baa1 or Higher
112.5 bps
12.5 bps
12.5 bps
2
BBB/Baa2
125.0 bps
25.0 bps
15.0 bps
3
BBB-/Baa3
137.5 bps
37.5 bps
20.0 bps
4
BB+/Ba1
162.5 bps
62.5 bps
25.0 bps
5
Lower than BB+Ba1 or unrated
200.0 bps
100.0 bps
35.0 bps



(b)    with Respect to 5-Year Loans (and the Ticking Fee relating to 5-Year
Commitments):
Pricing Level
Debt Rating S&P/Moody’s
Eurocurrency Rate Loans (5-Year Loans)
Base Rate Loans (5-Year Loans)
Ticking Fee Rate
1
BBB+/Baa1 or Higher
125.0 bps
25.0 bps
12.5 bps
2
BBB/Baa2
137.5 bps
37.5 bps
15.0 bps
3
BBB-/Baa3
150.0 bps
50.0 bps
20.0 bps
4
BB+/Ba1
175.0 bps
75.0 bps
25.0 bps
5
Lower than BB+Ba1 or unrated
212.5 bps
112.5 bps
35.0 bps



“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (i) if a
Debt Rating is issued by each of the foregoing rating agencies and there is a
split in the Debt Ratings of one level, then the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 5 being the lowest), (ii) if a Debt Rating is
issued by each of the foregoing rating agencies and there is a split in the Debt
Ratings of more than one level, then the Debt Rating that is one level lower
than the higher of such Debt Ratings shall apply and (iii) if there is no Debt
Rating in effect, Pricing Level 5 shall apply.
Initially as of the Funding Date, the Applicable Rate shall be determined based
upon the Debt Rating for Pricing Level 3. Thereafter, each change in the
Applicable Rate resulting from a publicly announced change in the Debt Rating
shall be effective, in the case of an upgrade, during the period commencing on
the date of delivery by the Borrower to the Administrative Agent of notice
thereof pursuant to Section 7.03(e) and ending on the date immediately preceding
the effective date of the next such change and, in the case of a downgrade,
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.
Notwithstanding anything to the contrary in this definition or otherwise, from
the Kohler Acquisition Closing Date until the first Business Day following the
occurrence of both (i) the earlier of (x) the date the Consolidated Total
Leverage Ratio is less than 3.50 to 1.00 and (y) the date the Debt Rating from
S&P is BBB- or better with a stable or better outlook and the Debt Rating from
Moody’s is Baa3 or better with a stable or better outlook and (ii) a Responsible
Officer of the Borrower delivering written notice to the Administrative Agent
confirming the applicable occurrence described in the foregoing clause (i) and
providing confirmatory calculations thereof in the case of the foregoing clause
(i)(x), if applicable (collectively, the “Additional Margin Stepdown
Conditions”), each Applicable Rate set forth in the above tables under the
column headings “Eurocurrency Rate Loans (3-Year Loans)”, “Base Rate Loans
(3-Year Loans)”, “Eurocurrency Rate Loans (5-Year Loans)” and “Base Rate Loans
(5-Year Loans)” shall be increased by 12.5 basis points per annum (it being
understood and agreed that once the Additional Margin Stepdown Conditions have
been satisfied, the pricing increase described in this paragraph shall be
permanently terminated).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means MLPFS, Citigroup Global Markets, Inc. and JPMorgan Chase Bank,
N.A., in their capacity as joint lead arrangers and joint bookrunners.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.
“Attributable Indebtedness” means, on any date:
(a)    in respect of any capital lease of any Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP;
(b)    in respect of any Real Estate Financing Facility that is characterized as
a lease, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared in
accordance with GAAP if such lease were accounted for as a capital lease,
calculated as of the Closing Date, with respect to any Real Estate Financing
Facility outstanding on the Closing Date, or the date of the closing of any Real
Estate Financing Facility entered into subsequent to the Closing Date, and
recalculated at the time of any refinancing, renewal, increase or repayment of
any Real Estate Financing Facility; and
(c)    in respect of any asset securitization transaction of any Person, (i) the
actual amount of any unrecovered investment of purchasers or transferees of
assets so transferred, plus (ii) in the case of any other payment, recourse,
repurchase, hold harmless, indemnity or similar obligation described in clause
(a)(ii) of the definition of “Off-Balance Sheet Liabilities,” the capitalized
amount of such obligation that would appear on a balance sheet of such Person
prepared on such date in accordance with GAAP if such sale or transfer or assets
were accounted for as a secured loan.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended January 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.0%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowing” means a borrowing consisting of Loans of the same Type and Tranche
and, in the case of Eurocurrency Rate Loans, having the same Interest Period,
made by the Lenders to the Borrower pursuant to Section 2.01.
“Bridge Credit Agreement” means one or more credit agreements entered into on or
prior to the Funding Date setting forth the terms of the Bridge Facility.
“Bridge Facility” means the senior unsecured bridge term loan credit facility
contemplated by that certain Commitment Letter, dated as of September 19, 2016,
by and among the Borrower, Bank of America and MLPFS (as amended from time to
time).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day; and
(b)    any day other than a Saturday, Sunday or other day on which commercial
banks are authorized to close under the Laws of, or are in fact closed in, the
state of New York.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means, with respect to any Person, an event or series of
events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such Person cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Closing Date” means November 2, 2016, the date the conditions precedent to the
effectiveness of this Agreement are satisfied or waived in accordance with
Section 5.01 hereof.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, as to each Lender, such Lender’s 3-Year Commitment or 5-year
Commitment, as applicable. Each reference herein to “Commitments” without
specifying a Tranche of Commitments shall be deemed a reference to Commitments
of both Tranches. The initial amount of the total Commitments on the date hereof
is $1,000,000,000.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries for such period, (c) the amount of depreciation
and amortization expense for such period, (d) cash extraordinary or nonrecurring
losses, expenses, fees and charges (including cash losses, expenses, fees and
charges incurred in connection with any issuance of debt or equity,
acquisitions, investments, restructuring activities, asset sales or divestitures
permitted hereunder and any cash integration and restructuring costs in
connection with the Kohler Acquisition Transactions) not to exceed $160,000,000
in the aggregate for all periods, (e) non-cash stock based compensation expense,
and (f) other non-recurring expenses of the Borrower and its Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures (including all Convertible Debentures), notes,
loan agreements or other similar instruments (which amount, for the avoidance of
doubt, includes only the drawn portion of any line of credit or revolving credit
facility), (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness in respect of capital leases, obligations under the
Real Estate Financing Facilities and asset securitization transactions, (f)
without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in clauses (a) through (e) above of Persons other than the
Borrower or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary. “Consolidated Funded Indebtedness” of a Person shall not include (x)
any true sale by such Person of accounts receivable, as determined in accordance
with GAAP, which sale is not, and is not made in connection with, an obligation
under any Real Estate Financing Facility or an asset securitization transaction
and (y) any obligation arising under a sale and lease back transaction that is
an operating lease.
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Borrower and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
subject to Section 8.13(c), the ratio of (a) Consolidated EBITDA for the period
of the four prior fiscal quarters ending on such date to (b) Consolidated
Interest Charges for such four fiscal quarter period; provided, notwithstanding
anything to the contrary herein or in any other Loan Document (including Section
1.03(c)), for purposes of calculating the Consolidated Interest Coverage Ratio,
Consolidated EBITDA will not be calculated on a Pro Forma Basis.
“Consolidated Net Income” means the consolidated net income of Borrower and its
Subsidiaries, plus or minus minority interest of a Person, and excluding any
other gain or loss or credit of an extraordinary nature, all as determined in
accordance with GAAP.
“Consolidated Total Leverage Ratio” means, with respect to any Test Period,
subject to Section 8.13(c), the ratio of (a) Consolidated Funded Indebtedness as
of the last date of the applicable Test Period to (b) Consolidated EBITDA for
such Test Period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Convertible Debentures” means convertible debentures issued pursuant to a Tech
Data Indenture, which may be offered in a single transaction, a series of
transactions, or in separate transactions. The Convertible Debentures may be
either senior or subordinated debentures.
“Debenture Put Option” means the option of any holder of Convertible Debentures
to require the Borrower to repurchase such debentures in accordance with the
terms of a Tech Data Indenture.
“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans on the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder on the date when
due, (b) has notified the Borrower or the Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interests in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower and all Lenders promptly following such determination.
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of Sanctions that
broadly prohibit dealings with such country, region or territory (as of the
Closing Date, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan or Multiemployer Plan; (f) any event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or
receipt of notification by the Borrower that any Multiemployer Plan is in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Internal Revenue Code or Sections 303, 304 and 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “EUR” mean the single currency of the Participating Member States.
“Eurocurrency Rate” means,
(a)     with respect to any Eurocurrency Rate Loan, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of the Eurocurrency Rate.
“Event of Default” has the meaning specified in Section 9.01.
“Exchange Act Reports” shall mean the Annual Report of the Borrower on Form 10-K
for the year ended January 31, 2016, the Quarterly Reports of the Borrower on
Form 10-Q for the quarters ended April 30, 2016 and July 31, 2016 and all
Current Reports of the Borrower on Form 8-K dated February 1, 2016 to five (5)
Business Days prior to the Closing Date.
“Excluded Subsidiary” means (a) Tech Data Finance SPV, Inc., (b) any Domestic
Subsidiary that is a Special Purpose Finance Subsidiary and (c) any Domestic
Subsidiary all or substantially all of the assets of which consist of one or
more controlled foreign corporations.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA. Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
Florida documentary tax.
“Existing Notes” means the Borrower’s 3.750% Senior Notes due 2017 issued under
an indenture dated as of September 21, 2012.
“Existing Synthetic Lease Facility” means those facilities listed on Schedule
1.01-C, as each of such facilities may be amended, modified, supplemented or
amended and restated from time to time.
“Existing Trade Receivables Facilities” means those facilities listed on
Schedule 1.01-D, as each of such facilities may be amended, modified,
supplemented or amended and restated from time to time.
“Facility Guaranty” means, individually or collectively as the context may
require, (a) the Guaranty Agreement, dated as of the date hereof, among the
Guarantors and the Administrative Agent and (b) any other guaranty agreement
executed and delivered by a Guarantor to the Administrative Agent pursuant to
Section 7.12, in each case as supplemented from time to time by the execution
and delivery of Guaranty Joinder Agreements pursuant to the Facility Guaranty.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof, any intergovernmental
agreement entered into in connection therewith, any legislation, rules or
guidance implementing such intergovernmental agreement, and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means, collectively, (x) that certain engagement and agent fee
letter, dated November 2, 2016, among the Borrower, the Administrative Agent and
MLPFS and (y) each other fee letter among the Borrower and an Arranger (or its
applicable lending Affiliates) relating to fees payable in respect of this
Agreement.
“Foreign Lender” means, with respect to the Borrower, a Lender that is not a
U.S. Person. For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Date” means the date following the Closing Date on which the conditions
precedent to funding are satisfied or waived in accordance with Section 5.02.
“GAAP” means with respect to any computation required or permitted hereunder,
generally accepted accounting principles in the United States as in effect from
time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, or (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (b) any Lien on any assets of
such Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, all Significant Subsidiaries that are Domestic
Subsidiaries of the Borrower (excluding, however, any Excluded Subsidiaries) and
each other Person that joins as a Guarantor pursuant to Section 7.12 or
otherwise, together with their successors and assigns.
“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form attached to the Facility Guaranty, executed and
delivered by a Guarantor to the Administrative Agent pursuant to the Facility
Guaranty.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    the net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    Attributable Indebtedness with respect to capital leases and obligations
under the Real Estate Financing Facilities; and
(g)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
The term “Indebtedness” shall not include payroll indebtedness, or trade
indebtedness or Guarantee thereof incurred in the ordinary course of business
(including trade indebtedness through financial intermediaries) provided such
trade indebtedness has a maturity of less than one year, capital stock, surplus
and retained earnings, minority interests in the stock of Subsidiaries,
operating lease obligations, reserves for deferred taxes or investment credits,
or deferred compensation obligations.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
February, May, August and November and applicable Maturity Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week, or
one, two, three or six months thereafter, as selected by the Borrower in its
Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the applicable Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Investment Policy” means the Borrower’s investment policy as in effect from
time to time as approved by the chief financial officer or treasurer of the
Borrower.
“IRS” means the United States Internal Revenue Service.
“Kohler Acquisition” means the acquisition, under the terms of the Kohler
Acquisition Agreement, of a line of business from Avnet, Inc. (such acquired
assets, the “Kohler Acquired Business”).
“Kohler Acquisition Agreement” means that certain Interest Purchase Agreement,
dated as of September 19, 2016 by and between Avnet, Inc. and the Borrower,
including all schedules and exhibits thereto (without giving effect to any
modifications or waivers relating thereto unless such modification or waiver
satisfies the requirements set forth in Section 5.02(b)).
“Kohler Acquisition Agreement Representations” means the representations made by
or with respect to the Kohler Acquired Business and its subsidiaries in the
Kohler Acquisition Agreement as are material to the interests of the Lenders,
but only to the extent that the Borrower has (or a Subsidiary thereof has) the
right to terminate its obligations under the Kohler Acquisition Agreement, or to
decline to consummate the Kohler Acquisition pursuant to the Kohler Acquisition
Agreement, as a result of a breach of such representations in the Kohler
Acquisition Agreement.
“Kohler Acquired Business” has the meaning specified in the definition of
“Kohler Acquisition”
“Kohler Acquisition Closing Date” means the date upon which the Kohler
Acquisition is consummated pursuant to the terms of the Kohler Acquisition
Agreement.
“Kohler Acquisition Consideration” has the meaning specified in Section 5.02(b).
“Kohler Acquisition Transactions” means (i) the Kohler Acquisition, (ii) any
debt or equity financings incurred or issued in connection with the Kohler
Acquisition, including the incurrence of the Borrowing on the Funding Date and
(iii) the execution, delivery and performance of the Revolving Credit Agreement
and, if applicable, Bridge Credit Agreement, in each case, including any
incurrence of debt thereunder on or about the Kohler Acquisition Closing Date.
“Kohler Transactions Certain Funds Period” means the period commencing on the
Closing Date and ending on the earliest of (i) the Kohler Acquisition Closing
Date (after giving effect to the funding hereunder on such date), (ii) the
Termination Date (as defined in the Kohler Acquisition Agreement as in effect on
the date hereof), (iii) the date of any other termination or expiration of the
Kohler Acquisition Agreement or the public announcement by the Borrower or its
Affiliates of the abandonment of the Kohler Acquisition and (iv) the date of
termination of the Commitments hereunder.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means any extension of credit by a Lender to the Borrower under Section
2.01 in the form of a 3-Year Loan or a 5-Year Loan, as applicable.
“Loan Documents” means this Agreement, each Note, the Fee Letter and the
Facility Guaranty.
“Loan Notice” means (a) a notice of a Borrowing or (b) a conversion of Loans
from one Type to another, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities,
financial condition or prospects of the Borrower and its Subsidiaries taken as a
whole; (b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
“Maturity Date” means (a) with respect to the 3-Year Loans and the 3-Year
Commitments, the 3-Year Maturity Date and (b) with respect to the 5-Year Loans
and the 5-Year Commitments, the 5-Year Maturity Date.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including a Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other “off-balance
sheet arrangement” as defined in (i) Item 303, part (a)(4) of Regulation S-K of
the SEC, or (ii) any successor regulation of the SEC defining “off-balance sheet
arrangement.”
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
“Participant” has the meaning specified in Section 11.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Participant Register” has the meaning specified in Section 11.06(d).
“PATRIOT Act” has the meaning specified in Section 11.16.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the
Internal Revenue Code and Section 302 of ERISA, each as in effect prior to the
Pension Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan but excluding any Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under Section
412 of the Code.
“Permitted Trade Receivables Facilities” means, collectively, (a) the Existing
Trade Receivables Facilities; (b) any successor trade receivables facility which
refinances and replaces all or part of an Existing Trade Receivables Facility;
(c) one or more facilities each of which provides for limited recourse sales and
assignments of accounts receivable of Borrower or a Subsidiary in connection
with the issuance of obligations by Borrower or a Subsidiary secured by such
accounts receivable; (d) one or more facilities each of which provides for
sales, transfers or assignments of accounts receivable of Borrower or a
Subsidiary to a third party purchaser, transferee or assignee; all of which
facilities shall be on such terms and conditions as are reasonable and customary
for such transactions; provided, that such sales, transfers and assignments do
not result in the creation of any Lien on the assets of the Borrower or any
Subsidiary, other than Liens on the accounts receivable so sold, transferred or
assigned.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but other than a Multiemployer Plan), maintained
by the Borrower for employees of the Borrower.
“Platform” has the meaning specified in Section 7.02.
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA (other
than a calculation of Consolidated EBITDA for purposes of the Consolidated
Interest Coverage Ratio), any Acquisition (including, for the avoidance of
doubt, the Kohler Acquisition) with an aggregate purchase price of $100,000,000
or more shall be deemed to have occurred as of the first day of the most recent
four fiscal quarter period preceding the date of such transaction for which the
Borrower was required to deliver financial statements pursuant to Section
7.01(a) or Section 7.01(b). In connection with the foregoing, income statement
items attributable to the Person or property acquired shall be included to the
extent relating to any period applicable in such calculation to the extent (A)
such items are not otherwise included in such income statement items for the
Borrower and its Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01 and (B) such items are supported by
financial statements or other information reasonably satisfactory to the
Administrative Agent.
“Pro Rata Share” means, with respect to any Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the sum of the Commitments of all
Lenders at such time; provided that if the commitment of each Lender to make
Loans have been terminated pursuant to Section 2.06(a), Section 9.02 or
otherwise, then the Pro Rata Share of each Lender of such Tranche shall be a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Loans of such Lender at such time
and the denominator of which is the aggregate amount of all Loans at such time;
provided further that if the Pro Rata Share is being determined with respect to
a Tranche, then the numerator and denominator shall be determined with respect
to the Commitments and/or Loans of such Tranche only. The initial Pro Rata Share
of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
“Public Lender” has the meaning specified in Section 7.02.
“Real Estate Financing Facilities” means, collectively (a) the Existing
Synthetic Lease Facility; (b) any successor to the Existing Synthetic Lease
Facility which refinances some or all of the same properties of the Borrower as
the Existing Synthetic Lease Facility with rates of interest, yield and fees
that may increase or decrease in accordance with then applicable market
conditions; (c) one or more arrangements that provide financing for any real
property of the Borrower or its Subsidiaries, that impose no Liens other than on
the real property financed by such arrangements, which are on such terms and
conditions as are reasonable and customary for such transactions, and which
create obligations with an Attributable Indebtedness of not more than the fair
market value of the properties so financed; provided that any operating lease
other than those described in clauses (a), (b) and (c) above shall not be
treated as a Real Estate Financing Facility for the purposes of this Agreement.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Register” has the meaning set forth in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the aggregate amount of the Commitments or Loans at such time;
provided that the Commitment of, or the portion of the Loans held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Required Subsidiary” has the meaning set forth in Section 7.12(a).
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or corporate controller of a
Loan Party, and solely for purposes of delivery of incumbency certificates
pursuant to Article V, the secretary or any assistant secretary of a Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by the chief
financial officer, treasurer or assistant treasurer in a notice to the
Administrative Agent, or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest; provided that any repayment, put or call of a Convertible Debenture
shall not be treated as a Restricted Payment for purposes of this Agreement.
“Revolving Credit Agreement” means that certain Second Amended and Restated
Revolving Credit Agreement, dated as of November 2, 2016, by and among the
Borrower, the lenders from time to time party thereto and Bank of America, as
administrative agent.
“Sanctioned Person” has the meaning specified in Section 6.20.
“Sanction(s)” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced by the United States Government (including
without limitation, OFAC), the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global, Inc. and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Act” means the Securities Act of 1933, as amended.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
“Significant Subsidiary” means any Domestic Subsidiary which has total assets
(on a consolidated basis with its Subsidiaries) of more than 5% of the total
assets of the Borrower (on a consolidated basis with the Borrower’s
Subsidiaries).
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (i) the fair value of the assets of such Person and its
subsidiaries on a consolidated basis, are and will be in excess of the total
amount of its debts (including contingent liabilities); (ii) the present fair
saleable value of the assets of such Person and its subsidiaries on a
consolidated and going concern basis are and will be greater than the probable
liability of such Person and its subsidiaries on a consolidated basis on their
existing debts as such debts become absolute and matured; (iii) such Person and
its subsidiaries on a consolidated basis are and will be able to pay their debts
(including contingent debts and other commitments) as they mature; and (iv) such
Person and its subsidiaries on a consolidated basis have capital sufficient to
carry on their business as conducted and as proposed to be conducted following
the Closing Date and Kohler Acquisition Closing Date.
“Special Purpose Finance Subsidiary” means any Subsidiary of the Borrower
created solely for the purposes of, and whose sole activity shall consist of,
acquiring and financing accounts receivable of the Borrower and its Subsidiaries
pursuant to a Permitted Trade Receivables Facility.
“Specified Representations” means the representations and warranties set forth
in Section 6.01(a) and (b)(ii), Section 6.02(a), (b)(x) and (b)(y)(i) (limited,
in case of clause (b)(y)(i) of such Section 6.02 (which will be tested on a pro
forma basis for the Kohler Acquisition Transactions for purpose hereof), to the
Existing Notes or any other Contractual Obligations in respect of Indebtedness
of the Borrower and its Subsidiaries in an aggregate principal or committed
amount in excess of $100,000,000 (or any agreement governing such
Indebtedness)), Section 6.04, Section 6.05(a)(ii) and (b) (provided that such
representation shall be made as set forth in such Section and also made with
respect to all audited and unaudited financial statements of the Borrower and
its Subsidiaries delivered pursuant to Section 5.02(d) on or prior to the
Funding Date), Section 6.14, Section 6.19, Section 6.20 (limited to the use of
the proceeds of the Loans not being in violation of such Section), Section 6.21
(limited to the use of the proceeds of the Loans not being in violation of such
Section) and Section 6.22.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tech Data Indenture” means any existing or future indenture between the
Borrower and a trustee relating to the offering of Convertible Debentures.
“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such
date.
“Threshold Amount” means $100,000,000.
“Tranche” means (a) with respect to Commitments, whether such Commitments are
3-Year Commitments or 5-Year Commitments, (b) with respect to Loans, whether
such Loans are 3-Year Loans or 5-Year Loans and (c) with respect to Lenders,
whether such Lenders are 3-Year Lenders or 5-Year Lenders.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
All obligations of any Person that are or would be characterized as operating
lease obligations in accordance with GAAP on the Closing Date (whether or not
such operating lease obligations were in effect on such date) shall continue to
be accounted for as operating lease obligations (and not as capitalized lease
obligations) for purposes of this Agreement regardless of any change in GAAP
following the Closing Date that would otherwise require such obligations to be
recharacterized (on a prospective or retroactive basis or otherwise) as
capitalized lease obligations.
(c)    Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that calculations of Consolidated EBITDA shall be made on a Pro Forma
Basis.

1.04    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II    

THE COMMITMENTS AND BORROWINGS

2.01    Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make (i) a loan (each a “3-Year Loan”) on the Funding Date
in Dollars to the Borrower in an aggregate principal amount specified by the
Borrower not exceeding such Lender’s 3-Year Commitment and (ii) a loan (each a
“5-Year Loan”) on the Funding Date in Dollars, to the Borrower in an aggregate
principal amount specified by the Borrower not exceeding such Lender’s 5-Year
Commitments. Amounts repaid or prepaid in respect of a Loan may not be
reborrowed. Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein. For the avoidance of doubt, the Borrowing(s) of Loans shall
occur in a single draw on the Kohler Acquisition Closing Date (but may consist
of multiple Borrowings with different Interest Periods).

2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice;
provided further that notwithstanding the foregoing, with respect to the
Borrowing(s) on the Funding Date, such notice may be conditioned upon the
occurrence of the Kohler Acquisition Closing Date, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified date of Borrowing) if such condition is not satisfied. Each such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or of any conversion of
Eurocurrency Rate Loans to Base Rate Loans and (iii) on the requested date of
any Borrowing of Base Rate Loans. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
and Tranche of Loans to be borrowed or to which existing Loans are to be
converted and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Tranche of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans as
described in the preceding subsection. In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m., on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.02, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03    [Reserved].


    
    

--------------------------------------------------------------------------------






2.04    [Reserved].

2.05    Prepayments. The Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
of any Tranche in whole or in part without premium or penalty; provided that (i)
such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof, and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount of Loans of such Tranche then outstanding; provided
further that such notice may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified prepayment date) if such condition is not satisfied. Each such
notice shall specify the date and amount of such prepayment and the Type(s) and
Tranche(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment of Loans of the
applicable Tranche. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05 for Eurocurrency Rate
Loans. Each such prepayment shall be applied to the Loans of the Lenders of the
applicable Tranche in accordance with their respective Pro Rata Shares. Each
prepayment of any 5-Year Loans shall be applied to reduce the subsequent
scheduled repayments of the 5-Year Loans to be made pursuant to Section 2.07(b)
in the manner directed by the Borrower or, in the absence of such direction, in
direct order of maturity.

2.06    Termination or Reduction of Commitments.
(a)    Unless previously terminated (i) each Lender’s Commitment shall
automatically reduce by the amount of each Loan made by such Lender, such
reduction to be effective immediately following the making of such Loan by such
Lender and (ii) each lender’s Commitments shall terminate on the earliest of (A)
the funding of the Loans on the Funding Date in accordance with Section 2.01,
(B) the Termination Date (as defined in the Kohler Acquisition Agreement as in
effect on the date hereof), (C) the closing of the Kohler Acquisition without
the funding of the Loans, (D) the date that the Kohler Acquisition Agreement is
terminated by the Borrower or its Affiliates or expires and (E) the public
announcement by the Borrower or its Affiliates of the abandonment of the Kohler
Acquisition. The Borrower will promptly deliver written notice to the
Administrative Agent upon any reduction or termination of commitments pursuant
to this Section 2.06(a) (other than any termination pursuant to clauses (a)(i)
or (a)(ii)(A)).
(b)    The Borrower may, upon written notice to the Administrative Agent,
terminate the Commitments of any Tranche, or from time to time permanently
reduce the Commitments of any Tranche; provided that (i) any such notice shall
be received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction and (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof; provided further that such notice may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified prepayment date) if
such condition is not satisfied. The Administrative Agent will promptly notify
the Lenders of any such notice of termination or reduction of the Commitments.
Any reduction of the Commitments of any Tranche shall be applied to the
Commitment of each Lender of such


    
    

--------------------------------------------------------------------------------





Tranche according to its Pro Rata Share. All fees accrued until the effective
date of any termination of Commitments shall be paid on the effective date of
such termination.

2.07    Repayment of Loans.
(a)    The Borrower shall repay to the 3-Year Lenders on the 3-Year Maturity
Date, the aggregate principal amount of 3-Year Loans outstanding on such date,
together with all other amounts owing under this Agreement; and
(b)    The Borrower shall repay to the 5-Year Lenders (i) on the last day of
each fiscal quarter ended after the Funding Date and on or prior to the third
anniversary of the Closing Date (commencing with the first full fiscal quarter
ended after the Funding Date), 1.25% of the aggregate principal amount of the
5-Year Loans made on the Funding Date, as such amounts may be adjusted as a
result of the application of prepayments in accordance with Section 2.05, (ii)
on the last day of each fiscal quarter ending thereafter and on or prior to the
5-Year Maturity Date, 2.5% of the aggregate principal amount of the 5-Year Loans
made on the Funding Date as such amounts may be adjusted as a result of the
application of prepayments in accordance with Section 2.05 and (iii) on the
5-Year Maturity Date, the aggregate principal amount of 5-Year Loans outstanding
on such date, in each case together with all other amounts owing under this
Agreement.


    
    

--------------------------------------------------------------------------------






2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due,
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iii)    Upon the request of the Required Lenders (except for an Event of
Default as described in the foregoing clauses (i) or (ii), where such clauses
shall govern or an Event of Default pursuant to Section 9.01(f) or (g), where
such Default Rate will be implemented automatically without such request), while
any Event of Default exists, the Borrower shall pay interest on the principal
amount of all overdue amounts hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees.
(a)    The Borrower shall pay to the Administrative Agent for the account of
each Lender in accordance with its Pro Rata Share, a ticking fee in Dollars
equal to the Applicable Rate times the actual daily amount of the Commitments
(the “Ticking Fee”). The Ticking Fee shall accrue at all times from November 18,
2016 until the Funding Date (or if earlier, the date of termination of the
Commitments), including at any time during which one or more of the conditions
in Article V is not met, and shall be due and payable on the Funding Date (or if
earlier, the date of termination of the Commitments).
(b)    The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
(c)    The Borrower shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.


    
    

--------------------------------------------------------------------------------






2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to Eurocurrency
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.11    Evidence of Debt. The Borrowings made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Borrowings made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender's Loans to the Borrower in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office and in immediately available funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower, other than with respect to the applicable Maturity Date
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender's share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender's Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.


    
    

--------------------------------------------------------------------------------





A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 11.04(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, resulting in such
Lender's receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by a Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).


    
    

--------------------------------------------------------------------------------






2.14    [Reserved].

2.15    [Reserved].

2.16    Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:
(i)    Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth to the payment of
any amounts owing to the Lenders as a result of any final and non-appealable
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any final and non-appealable judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided, that, if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. Notwithstanding anything herein to the contrary, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender will not
be entitled to Ticking Fees accruing with respect to its Commitment during such
period pursuant to Section 2.09(a).

ARTICLE III    

TAXES, YIELD PROTECTION AND ILLEGALITY


    
    

--------------------------------------------------------------------------------






3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or the Borrower (taking into account the information and documentation to
be delivered pursuant to subsection (e) below), then the Administrative Agent or
the Borrower shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with the Code or applicable Laws.
(ii)    If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required taking into account the information and documentation it has received
pursuant to subsection (e) below, (B) the Borrower or the Administrative Agent,
to the extent required by such Laws, shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent reimburse it within 10 days after written demand
therefor for the payment of, any Other Taxes.
(c)    Tax Indemnifications.
(i)    The Borrower shall, and does hereby indemnify each Recipient, and shall
make payment in respect thereof within 10 days after written demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.01) payable or paid by such Recipient or required to be withheld or


    
    

--------------------------------------------------------------------------------





deducted from a payment to such Recipient, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender shall be
conclusive absent manifest error. The Borrower shall, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below; provided that, upon request of the Borrower, the
Administrative Agent shall use commercially reasonable efforts to exercise its
set-off rights described in the last sentence of clause (c)(ii) below to collect
the applicable amount paid by Borrower pursuant to the preceding sentence from
the applicable Lender and shall pay the amount so collected to the Borrower net
of any reasonable expenses incurred by the Administrative Agent in its efforts
to collect from such Lender under clause (c)(ii) below.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof, within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Party to do so), (y) the Administrative Agent and the
Loan Party, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Party, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or the taxing
authorities of a jurisdiction pursuant to such applicable law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender


    
    

--------------------------------------------------------------------------------





is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and
(ii)(D) below or (B) required by applicable law other than the Code or the
taxing authorities of the jurisdiction pursuant to such applicable law to comply
with the requirements for exemption or reduction of withholding tax in that
jurisdiction) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(II)    executed copies of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or


    
    

--------------------------------------------------------------------------------





other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 3.01, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund). The Borrower, upon the request of the Recipient, shall
repay to the Recipient the amount paid over pursuant to this subsection (f)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary


    
    

--------------------------------------------------------------------------------





in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations under any
Loan Document.
(h)    FATCA. For purposes of determining U.S. withholding Taxes imposed under
FATCA, from and after the effective date of this Agreement, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to perform any of its obligations
hereunder or make, maintain or fund or charge interest with respect to any
Borrowing or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such
Borrowing or to make or continue Eurocurrency Rate Loans or to convert Base Rate
Loans to Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.


    
    

--------------------------------------------------------------------------------






3.03    Inability to Determine Rates. If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (a) (i) the
Administrative Agent determines that Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such Eurocurrency Rate Loan, or (ii) adequate and reasonable means do
not exist for determining the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan or in connection with
an existing or proposed Base Rate Loan (in each case with respect to clause (a)
above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

3.04    Increased Costs; Reserves on Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


    
    

--------------------------------------------------------------------------------





(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender, as the
case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender reasonably determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement; Reimbursement Limitation. A certificate
of a Lender setting forth the amount or amounts necessary to compensate such
Lender or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof. Notwithstanding any other provisions of this Section 3.04, no Lender
shall demand compensation under subsection (a) and (b) of this Section 3.04 if
it shall not at the time be the general policy of such Lender to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that no Borrower shall be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)    Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each
Lender as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest or costs
shall be due and payable 10 days from receipt of such notice.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
(including, for the avoidance of doubt, if the Borrower revokes or rescinds a
notification relating to the incurrence of the initial Borrowing due to the
Kohler Acquisition not occurring on the applicable date as permitted by Section
2.02(a)); or
(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan,
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank market for a comparable
amount and for a comparable period, whether or not such Eurocurrency Rate Loan
was in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Borrowing to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Borrowing in accordance with the terms of this Agreement. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.

3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV    

GUARANTY

4.01    Facility Guaranty. In support of the full and timely payment and
performance of all Obligations, the Borrower (A) shall on or before the Closing
Date do or cause to be done all things necessary to cause (x) each Domestic
Subsidiary that is a Significant Subsidiary (other than Excluded Subsidiaries)
and (y) each Domestic Subsidiary that is a borrower under, and each Subsidiary
that is a guarantor of obligations of a Person incorporated in the United States
under, the Revolving Credit Agreement or any refinancing or replacement thereof,
in each case, to execute and deliver to Administrative Agent for the benefit of
the Lenders a Facility Guaranty and (B) shall further cause each Person who
thereafter becomes (x) a Domestic Subsidiary that is a Significant Subsidiary
(other than Excluded Subsidiaries) or (y) a Domestic Subsidiary that is a
borrower under, or any Subsidiary that is a guarantor of obligations of a Person
incorporated in the United States under, the Revolving Credit Agreement or any
refinancing or replacement thereof, in each case, to do all those things
required by Section 7.12.

ARTICLE V    

CONDITIONS PRECEDENT

5.01    Conditions of Closing. The effectiveness of this Agreement and the
occurrence of the Closing Date are subject to the following conditions
precedent:
(a)    The Administrative Agent’s receipt of each of the following:
(i)    executed counterparts of this Agreement and the Facility Guaranty;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note at least five (5) Business Days prior to the Closing Date;
(iii)    such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization, including certified copies of such Loan Parties’
Organization Documents, certificates of good standing and/or qualification to
engage in business;
(v)    a favorable opinion of (i) Cleary Gottlieb Steen & Hamilton LLP, New York
counsel to the Borrower as to matters of New York and United States Law and (ii)
in-house counsel of the Borrower as to matters of Florida Law, in each case,
addressed to the Administrative Agent and the Lenders and dated as of the
Closing Date, in form and substance satisfactory to the Administrative Agent and
its legal counsel; and
(vi)    a certificate signed by a Responsible Officer of the Borrower dated as
of the Closing Date certifying (A) that the representations and warranties of
the Borrower and each other Loan Party contained in Article VI or any other Loan
Document (other than Section 6.19) are true and correct in all material respects
(unless such representation or warranty is already qualified by materiality or
Material Adverse Effect, in which case it shall be true and correct in all
respects) on and as of the Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (unless such
representation or warranty is already qualified by materiality or Material
Adverse Effect, in which case it shall be true and correct in all respects) as
of such earlier date; (B) no Default or Event of Default exists, or would result
from the occurrence of the Closing Date; (C) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect; and (D) the Borrower has paid, or will promptly pay to
the extent invoiced and due and payable, all required documentary stamp taxes,
intangible taxes and other taxes and fees imposed upon the execution, filing
and/or or recording of the Credit Agreement and the other Loan Documents.
(b)    Any fees and expenses required to be paid on or before the Closing Date
shall have been paid, including those set forth in the Fee Letter.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all Attorney Costs of the Administrative Agent to the extent invoiced at least
two Business Days prior to the Closing Date; provided that such payment shall
not thereafter preclude a final settling of accounts between the Borrower and
the Administrative Agent and shall not relieve the Borrower of its obligation to
pay or reimburse the Administrative Agent for any additional Attorney Costs in
accordance with Section 11.04.
(d)    To the extent requested by the Arrangers or any Lender on or prior to the
date that is ten Business Days prior to the Closing Date, the Arrangers shall
have received, at least three Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act.
(e)    The Borrower shall have delivered written notice to the Administrative
Agent that upon the effectiveness of this Agreement, this Agreement will
constitute a “Qualifying Term Loan Facility” for purposes of the Bridge
Facility.
Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. Promptly upon the occurrence thereof, the Administrative
Agent shall notify the Borrower and the Lenders that the Closing Date has
occurred, and such notice shall be conclusive and binding on the Borrower and
the Lenders.


    
    

--------------------------------------------------------------------------------






5.02    Conditions Precedent to Funding Date. The obligation of each Lender to
honor any Loan Notice delivered by the Borrower (such Borrowing to occur
substantially concurrently with the occurrence of the Kohler Acquisition Closing
Date and the Kohler Acquisition) shall be subject only to the occurrence of the
Closing Date and the satisfaction or waiver of the following conditions
precedent:
(a)    The Administrative Agent shall have received a timely duly executed Loan
Notice in accordance with the requirements hereof.
(b)    The Kohler Acquisition shall have been, or shall substantially
concurrently with the funding of the Loans hereunder be, consummated in all
material respects in accordance with the terms of the Kohler Acquisition
Agreement, without giving effect to any amendment, modification, waiver or
consent thereto or thereunder (including, for the avoidance of doubt, a failure
to exercise termination rights pursuant to Section 5.27 of the Kohler
Acquisition Agreement) that is materially adverse to the Lenders or MLPFS,
unless consented to by MLPFS in writing (which consent shall not be unreasonably
withheld, conditioned or delayed); provided, it is understood and agreed that
(i) any decrease in the cash and equity acquisition consideration set forth in
the Kohler Acquisition Agreement as in effect on the date hereof (the “Kohler
Acquisition Consideration”) in excess of 10% shall be deemed materially adverse
to the Lenders and MLPFS, (ii) any decrease in the Kohler Acquisition
Consideration equal to or less than 10% shall be deemed not materially adverse
to the Lenders and MLPFS to the extent the cash portion of any such decrease is
applied to reduce commitments in respect of the Bridge Facility on a
dollar-for-dollar basis, (iii) any increase in the Kohler Acquisition
Consideration that is not funded with equity to Avnet, Inc. or its Affiliates
shall be deemed to be materially adverse to the Lenders and MLPFS and (iv) any
failure to exercise termination rights pursuant to Section 5.27 of the Kohler
Acquisition Agreement shall be deemed to be materially adverse to the Lenders
and MLPFS.
(c)    The Specified Representations and the Kohler Acquisition Agreement
Representations shall, in each case, be true and correct in all material
respects as of the Funding Date; provided that, to the extent any such
representation specifically refers to an earlier date, it shall be true and
correct in all material respects as of such earlier date; provided, further
that, any such representation that is independently qualified by “materiality”,
“material adverse effect”, “material adverse change” or words of similar meaning
or effect (after giving effect to such qualification) shall be true and correct
in all respects on the Funding Date or on such earlier date, as the case may be.
(d)    MLPFS shall have received, to the extent requested in writing by the
Administrative Agent or any Lender (and, with respect to the Kohler Acquired
Business, solely to the extent such financial statements have been prepared and
delivered in connection with the Bridge Facility (or any senior notes issued in
lieu thereof)), for each of the Borrower and the Kohler Acquired Business (i)
GAAP audited consolidated balance sheets as of the end of each of the two most
recent fiscal years ended at least 60 days prior to the Funding Date and related
statements of income, stockholders’ equity and cash flows for the three most
recent fiscal years ended at least 60 days prior to the Funding Date (and MLPFS
acknowledges receipt of the foregoing with respect to the 2013, 2014 and 2015
fiscal years of the Borrower) and (ii) GAAP unaudited consolidated and (to the
extent available) consolidating balance sheets and related statements of income,
stockholders’ equity and cash flows for each subsequent fiscal quarter ended at
least 40 days before the Closing Date, which financial statements shall meet the
requirements of Regulation S-X under the Securities Act, and all other
accounting rules and regulations of the SEC promulgated thereunder applicable to
a registration statement under such Act on Form S-3; provided that in relation
to the Borrower such condition shall be deemed satisfied through the timely
filing by the Borrower of its annual report on Form 10-K or quarterly report on
Form 10-Q with respect to such fiscal year or interim period.


    
    

--------------------------------------------------------------------------------





(e)    MLPFS shall have received, to the extent requested in writing by the
Administrative Agent or any Lender and solely to the extent such pro forma
financial statements have been prepared and delivered in connection with the
Bridge Facility (or any senior notes issued in lieu thereof), a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income of the Borrower as of and for the twelve-month period ending on the last
day of the most recently completed four-fiscal quarter period of the Borrower
for which financial statements have been delivered pursuant to Section 5.02(d)
above, prepared after giving effect to the Kohler Acquisition Transactions as if
the Kohler Acquisition Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of the
income statement), which pro forma financial statements shall meet the
requirements of Regulation S-X under the Securities Act and all other accounting
rules and regulations of the SEC promulgated thereunder applicable to a
registration statement under such Act on Form S-3.
(f)    The Arrangers, the Administrative Agent and the Lenders shall have
received all fees and invoiced expenses required to be paid on or prior to the
Funding Date, and, with respect to expenses, for which invoices have been
presented at least two Business Days prior to the Funding Date.
(g)    The Administrative Agent shall have received a solvency certificate from
the chief financial officer of the Borrower dated as of the Funding Date
substantially the form attached hereto as Exhibit F.
(h)    Since September 19, 2016, there shall not have occurred a Material
Adverse Effect (as defined in the Kohler Acquisition Agreement (as in effect on
September 19, 2016, without giving effect to any waiver, consent or amendment
thereof or thereunder)).
(i)    To the extent requested by the Arrangers or any Lender on or prior to the
date that is ten Business Days prior to the Funding Date, the Arrangers shall
have received, at least three Business Days prior to the Funding Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act.
(j)    After giving effect to the Kohler Acquisition Transactions, no Event of
Default described in Section 9.01(a), (f) (solely with respect to the Loan
Parties and the Significant Subsidiaries in the case of clause (f)) or (g)
(solely with respect to the Loan Parties in the case of clause (g)) shall have
occurred and be continuing.
(k)    The Administrative Agent shall have received a certificate dated as of
the Funding Date signed by a Responsible Officer of the Borrower certifying that
the conditions set forth in Section 5.02(b), (c), (h) and (j) are satisfied.
(l)    The Administrative Agent’s receipt of executed counterparts of any
Guaranty Joinder Agreements required by the terms hereof, each properly executed
by a Responsible Officer of the signing Loan Party and each dated on or prior to
the Funding Date, together with corresponding items of the types set forth in
Section 5.01(a)(iii), (iv) and (v) in respect of such Loan Parties.
Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.02,
each Lender that has funded its Commitment on the Kohler Acquisition Date
Closing Date shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required hereunder to be consented
to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Funding Date specifying its objection thereto. Promptly upon the


    
    

--------------------------------------------------------------------------------





occurrence thereof, the Administrative Agent shall notify the Borrower and the
Lenders that the Funding Date has occurred, and such notice shall be conclusive
and binding on the Borrower and the Lenders.

5.03    Funds Certain Availability.     During the Kohler Transactions Certain
Funds Period, and notwithstanding (i) that any representation made on the
Closing Date or thereafter prior to the Funding Date was incorrect, (ii) any
failure by the Loan Parties to comply with the affirmative covenants, negative
covenants and financial covenants or the existence of any Default or Event of
Default (subject to the second proviso below), (iii) any provision to the
contrary herein, in any other Loan Document or otherwise or (iv) that any
condition to the occurrence of the Closing Date may subsequently be determined
not to have been satisfied, neither the Administrative Agent nor any Lender
shall be entitled to (1) cancel any of its Commitments under this Agreement, (2)
rescind, terminate or cancel this Agreement or any other Loan Document or
exercise any right or remedy or make or enforce any claim under the Loan
Documents, related promissory notes, the Fee Letter or otherwise it may have to
the extent doing so would effectively restrict, prevent, limit or delay the
availability of the Loans on the Funding Date, or (3) refuse to participate in
making its Loan on the Funding Date when required to do so under this Agreement;
provided that, in each case, the applicable conditions precedent to the making
of such Loans set forth in Section 5.02 have been satisfied; provided, further,
that with respect to clauses (1) through (3) above, the foregoing shall not
apply if an Event of Default under Section 9.01(f) or (g) has occurred and is
continuing. For the avoidance of doubt, (a) the rights and remedies of the
Lenders and the Administrative Agent shall not be limited in the event that any
such condition to the closing set forth in Section 5.02 is not satisfied on the
Funding Date and (b) from the Funding Date after giving effect to the funding on
such date, all of the rights, remedies and entitlements of the Administrative
Agent and the Lenders shall be available notwithstanding that such rights were
not available prior to such time as a result of the foregoing.

ARTICLE VI    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants on the Closing Date (except with respect to
Section 6.19 for the representations and warranties made on the Closing Date),
on the Funding Date (giving effect to the Kohler Acquisition Transactions) and
on each other date contemplated by this Agreement or the other Loan Documents to
the Administrative Agent and the Lenders that:

6.01    Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is a corporation or other legal entity duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

6.02    Authorization; No Contravention. (a) The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and (b) do not and will not (x) contravene the terms of
any of such Person’s Organization Documents; (y) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any material
Contractual Obligation to which such Person is a party or (ii) any order,


    
    

--------------------------------------------------------------------------------





injunction, Writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (z) violate any Law.

6.03    Governmental Authorization; Other Consents. Except for consents which
have already been obtained, no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person (other than filings under the Securities Exchange Act of 1934 and
the rules and regulations of the SEC promulgated thereunder) which has not been
obtained is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document.

6.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.


    
    

--------------------------------------------------------------------------------






6.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.
(b)    The unaudited consolidated financial statements of the Borrower and its
Subsidiaries dated July 31, 2016, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

6.06    Litigation. Except as disclosed in the Exchange Act Reports, there are
no actions, suits, proceedings, investigations, claims or disputes pending or,
to the knowledge of the Borrower after due and diligent investigation, pending
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

6.07    No Default. Neither the Borrower nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

6.08    Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 8.01.

6.09    Environmental Compliance. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrower has reasonably concluded that Environmental Laws and such claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

6.10    Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates none of
which insurance shall be provided by any Subsidiary or any other Affiliate of
the Borrower except to the extent that any such Affiliate has reinsured all
exposure related thereto with one or more financially sound and reputable
insurance or reinsurance companies none of which is an Affiliate of the
Borrower.

6.11    Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except such material items which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect.

6.12    ERISA Compliance.
(a)    (i) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws and
(ii) each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code or an application for such a letter is
currently being processed by the Internal Revenue Service and to the best
knowledge of the Loan Parties, nothing has occurred which would prevent, or
cause the loss of, such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) no ERISA Event has occurred with respect to any Pension Plan and to
the knowledge of the Loan Parties there is no fact, event or circumstance that
could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) the Borrower and each ERISA Affiliate have met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) neither the Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could reasonably be expected to be subject to Section 4069
or Section 4212(c) of ERISA; and (v) no Pension Plan has been terminated by the
plan administrator thereof in a non-standard termination or by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PGBC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

6.13    Subsidiaries. Set forth on Schedule 6.13 is a complete and accurate list
of the Borrower, all Subsidiaries, the exact legal name and, with respect to
those Subsidiaries which are Loan Parties, the tax identification number, of
each, a designation as to whether each such Subsidiary is a Domestic Subsidiary
or a Foreign Subsidiary, and which Subsidiaries are Significant Subsidiaries, as
such Schedule 6.13 is updated from time to time in accordance with Section 7.02.
The Borrower has no equity investments in any corporation or entity that is not
a Subsidiary other than those specifically disclosed in Schedule 8.02.

6.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 8.01 or Section 8.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 9.01(e) will be margin stock.
(b)    None of the Borrower or any Guarantor is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

6.15    Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

6.16    Compliance with Laws. Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

6.17    Intangible Assets. The Borrower and its Subsidiaries own, or possess the
right to use, all trademarks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intangible assets that are used in the conduct of
their respective businesses as now operated, and none of such items, to the best
knowledge of Borrower, conflicts with the valid trademark, trade name,
copyright, patent, patent right or intangible asset of any other Person to the
extent that such conflict has a Material Adverse Effect.

6.18    Off-Balance Sheet Liabilities. As of the Closing Date, neither the
Borrower nor any Subsidiary has any Off-Balance Sheet Liabilities other than
those identified on Schedule 6.18.

6.19    Solvency. On the Funding Date, after giving effect to the application of
each Loan made on such date and the other transactions contemplated by each Loan
Document to occur on such date, the Loan Parties, on a consolidated basis, are
Solvent.

6.20    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer or
affiliate thereof, is an individual or entity, or is controlled or 50% or more
owned by any individual or entity, (i) with whom dealings are currently
prohibited by any Sanctions, (ii) located, organized or resident in a Designated
Jurisdiction or (iii) appearing on a list of Persons with whom trade or commerce
is expressly restricted by Law pursuant to Sanctions (any such Person in the
foregoing clauses (i) through (iii), a “Sanctioned Person”). No proceeds of any
Loans or Borrowings shall be used in violation of Sanctions.

6.21    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in material compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

6.22    PATRIOT Act. The Borrower and its Subsidiaries are in compliance with
the PATRIOT Act in all material respects.

ARTICLE VII    

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 7.01, 7.02,
7.03 or 7.11) cause each Subsidiary to:

7.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the first fiscal year ending
on or after October 31, 2016), consolidated and consolidating balance sheets of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the first such fiscal quarter ending after the Closing Date),
consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for such fiscal quarter and for the portion of the Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to Section
7.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

7.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders (it being agreed that with respect to items
required to be filed with the SEC, documents satisfying the requirements of the
SEC shall be deemed to be satisfactory in form and detail to the Administrative
Agent and the Lenders):
(a)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;
(b)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(e)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 7.01 or any other clause of this Section 7.02; and
(f)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02 or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: the Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers, will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) the Borrower has requested that none
of the proposed Lenders be “public-side” Lenders (i.e., Lenders that do not wish
to receive material non-public information with respect to the Borrower or any
of its Subsidiaries or any of their respective securities) (each, a “Public
Lender”). Accordingly, the Borrower hereby agrees that the Administrative Agent
and the Arrangers shall be entitled to treat all Borrower Materials as being
suitable only for posting on the Platform such that they are not made available
to any Public Lender.

7.03    Notices. Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Significant Subsidiary; and
(e)    of any published announcement by Moody’s or S&P of any change in (i) a
Debt Rating or (ii) the outlook regarding the Borrower.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

7.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its material obligations and material liabilities in accordance
with customary practices of the Borrower and its Subsidiaries.

7.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
8.04 or 8.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

7.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

7.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons, none
of which insurance shall be provided by any Subsidiary or any other Affiliate of
the Borrower except to the extent that any such Affiliate has reinsured all
exposure related thereto with one or more financially sound and reputable
insurance or reinsurance companies none of which is an Affiliate of the
Borrower.

7.08    Compliance with Laws. Comply with the requirements of all Laws
(including all Environmental Laws) and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

7.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

7.10    Inspection Rights. Subject to Section 11.07, permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, at such reasonable times during normal business hours as
often as may be reasonably desired, and (so long as no Event of Default exists)
without unreasonably interfering with business operations of the Borrower or
such Subsidiary, and upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

7.11    Use of Proceeds. Use the proceeds of the Borrowings solely to pay (i) a
cash portion of the consideration payable in connection with the Kohler
Acquisition and (ii) fees, costs and expenses relating to the Kohler Acquisition
and the other Kohler Acquisition Transactions.

7.12    New Subsidiaries.
(a)    Promptly notify the Administrative Agent at the time that any Domestic
Subsidiary becomes a Significant Subsidiary (other than an Excluded Subsidiary)
or any Domestic Subsidiary is acquired that constitutes a Significant Subsidiary
(other than an Excluded Subsidiary) or any Domestic Subsidiary becomes a
borrower under, or any Subsidiary becomes a guarantor of obligations of a Person
incorporated in the United States under, the Revolving Credit Agreement (in each
case, such subsidiary a “Required Subsidiary”) and within 60 days thereof cause
to be delivered to Administrative Agent for the benefit of Administrative Agent
and the Lenders (A) a Facility Guaranty in form and substance satisfactory to
the Administrative Agent or a Guaranty Joinder Agreement, in each case executed
by such Required Subsidiary, (B) an opinion of counsel to such Required
Subsidiary dated as of the date of delivery of the Facility Guaranty or Guaranty
Joinder Agreement addressed to Administrative Agent and the Lenders, in form and
substance reasonably acceptable to Administrative Agent, (C) the Organization
Documents of such Required Subsidiary, (D) documents of the types referred to in
Sections 5.01(a)(iii), (iv), and (v), (E) a certificate signed by a Responsible
Officer in form acceptable to the Administrative Agent setting forth the amount
of assets and revenues of each of the Borrower and each of its Domestic
Subsidiaries, and (F) any updates or supplements as necessary to ensure that
Schedule 6.13 is accurate and complete as of the date of such financial
statements; provided, however, that such Facility Guaranty and opinion shall not
be required with respect to a Domestic Subsidiary (other than any Subsidiary
that becomes a borrower under or guarantor of the Revolving Credit Agreement)
that (1) is intended to be a Significant Subsidiary only temporarily as part of
a restructuring plan or acquisition plan otherwise permitted by this Agreement,
and (2) in fact ceases to be a Significant Subsidiary in accordance with such
plan prior to the end of the 60‑day period described above; and provided,
further, that no Excluded Subsidiary (that is not a borrower under, or a
guarantor in respect of obligations of a Person incorporated in the United
States under, shall be required to deliver a Facility Guaranty.
(b)    If at any time the sum of the total assets (on a consolidated basis with
their respective Domestic Subsidiaries) of Domestic Subsidiaries (other than
Excluded Subsidiaries) that are not Guarantors exceeds in the aggregate 10% of
the total assets of the Borrower (on a consolidated basis with its Domestic
Subsidiaries), the Borrower shall promptly cause one or more additional Domestic
Subsidiaries that do not constitute Significant Subsidiaries to become a
Guarantor in order that after giving effect to such additional Guarantors, the
sum of the total assets (on a consolidated basis with their respective Domestic
Subsidiaries) of Domestic Subsidiaries (other than Excluded Subsidiaries) that
are not Guarantors does not exceed in the aggregate 10% of the total assets of
the Borrower (on a consolidated basis with its Domestic Subsidiaries).

7.13    Compliance with Agreements. Promptly and fully comply with all
Contractual Obligations to which any one or more of them is a party, except for
any such Contractual Obligations (a) the performance of which would cause a
Default, (b) then being contested by any of them in good faith by appropriate
proceedings, or (c) if the failure to comply therewith does not have a Material
Adverse Effect.

7.14    Compliance with ERISA. Do, and cause each of its ERISA Affiliates to do,
each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Plan that is qualified under Section 401(a) of the
Code to maintain such qualification; and (c) make all required contributions to
any Plan subject to Section 412, Section 430 or Section 431 of the Code.

7.15    Anti-Corruption Laws. Conduct its businesses in material compliance with
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

ARTICLE VIII    

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied shall remain
outstanding, the Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly:

8.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);
(c)    Liens for taxes not yet due or which, if material, are being contested in
good faith and by appropriate proceedings diligently conducted, and adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation, except to the extent


    
    

--------------------------------------------------------------------------------





permitted in clause (h) below), performance bonds and other obligations of a
like nature incurred in the ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h) or securing appeal or other surety bonds
related to such judgments or posted as a condition (under applicable Law) to
maintaining a lawsuit otherwise permitted by this Agreement;
(i)    Liens securing Indebtedness permitted under Section 8.03(d); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;
(j)    Liens on accounts receivable arising in connection with the Permitted
Trade Receivables Facilities;
(k)    (x) Liens on the property financed under the Real Estate Financing
Facilities, which Liens secure such facility or (y) Liens in connection with (i)
leases in existence on the date hereof, including the Real Estate Financing
Facilities and any renewal, extension or refinancing thereof, (ii) leases
entered into or assumed by Borrower or any Subsidiary after the date hereof in
the ordinary course of business or (iii) sale and leaseback transactions to the
extent not prohibited by any other Contractual Obligation;
(l)    Liens (including title retention arrangements) arising in the ordinary
course of business on inventory of any Subsidiary, which Liens secure the
purchase price owed by such Subsidiary to the supplier of such inventory;
(m)    Liens securing Indebtedness permitted under Section 8.03(g), on specific
property or assets acquired pursuant to an Acquisition permitted by Section 8.12
(including the Kohler Acquisition); provided, that (i) such Liens were in
existence at the time of such Acquisition, and were not incurred in
contemplation of such Acquisition, (ii) no such Lien extends to any property
other than the property acquired and (iii) such Liens are not outstanding for
more than one hundred eighty (180) days after the date of such Acquisition;
(n)    Liens consisting of normal and customary rights of setoff upon deposits
of cash in favor of banks or other depository institutions;
(o)    Liens consisting of rights of setoff in connection with Indebtedness
permitted under Section 8.03(c);
(p)    Liens on cash balances of accounts in connection with cash management and
cash pooling programs maintained by the Borrower or any of its Subsidiaries; and
(q)    Liens securing Indebtedness permitted under Section 8.03(h); provided,
that (i) such Liens were in existence at the time of the Kohler Acquisition, and
were not incurred in contemplation of such Acquisition, (ii) no such Lien
extends to any property other than the property acquired in the Kohler
Acquisition and (iii) such Lien secures only those obligations which it secures
on the date of such Acquisition;


    
    

--------------------------------------------------------------------------------





(r)    Liens not otherwise permitted under this Section 8.01; provided, that the
aggregate principal amount of all Indebtedness or other obligations secured by
such Liens does not exceed $100,000,000 at any one time.

8.02    Investments. Make any Investments, except:
(a)    Investments held by the Borrower or a Subsidiary in the form of cash or
cash equivalents;
(b)    advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes, provided that such advances are made in the ordinary course
of business;
(c)    Investments of the Borrower or any Subsidiary in the Borrower or in a
Domestic Subsidiary; provided that if the investor is the Borrower or a
wholly-owned Domestic Subsidiary, such Investment must be in the Borrower or a
wholly-owned Domestic Subsidiary;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    (i) Guarantees of Indebtedness permitted by Section 8.03, (ii) Guarantees
of payment of obligations of a Subsidiary owed to a third party vendor
(including trade indebtedness through financial intermediaries) arising in the
ordinary course of business and (iii) Guarantees of payment of obligations of a
Subsidiary under any foreign exchange facilities and/or treasury management
services or agreements;
(f)    Guarantees of payment of obligations of one or more customers of the
Borrower or a Subsidiary owed to a financial intermediary or a third party
vendor and arising in the ordinary course of business; provided that the
aggregate amount of such Guarantees does not exceed at any time $250,000,000;
(g)    Investments made in accordance with the Borrower’s Investment Policy;
(h)    Investments existing on the date hereof and described in Schedule 8.02;
(i)    Loans to and Investments in Foreign Subsidiaries in an amount not to
exceed, at any time, the sum of (x) $1,000,000,000 plus (y) 50% of the amount of
Shareholders’ Equity that existed on the last day of the fiscal quarter of the
Borrower most recently ended on or prior to the date of determination;
(j)    Investments by a Foreign Subsidiary in another Foreign Subsidiary;
(k)    Acquisitions permitted under Section 8.12;
(l)    the Kohler Acquisition and Investments between or among the Borrower and
its wholly-owned Subsidiaries in connection with the consummation thereof; and
(m)    other Investments in addition to those specified in this Section 8.02 so
long as (x) the aggregate Investments pursuant to this clause (m) do not exceed,
in the aggregate at any one time, $500,000,000 and (y) the Person who is being
invested in is in the same or similar line or lines of business as that engaged
in by Borrower and its Subsidiaries or substantially related or incidental
thereto.


    
    

--------------------------------------------------------------------------------






8.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the date hereof and listed on Schedule 8.03
and any refinancings, refundings, renewals or extensions thereof, provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount, subject to
subsection (i) below, equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;
(c)    Swap Contracts;
(d)    purchase money Indebtedness (including capital leases) described in
Section 8.01(i) not to exceed an aggregate outstanding principal amount at any
time of $250,000,000, excluding those described on Schedule 8.03;
(e)    the Real Estate Financing Facilities;
(f)    any obligations arising under the Permitted Trade Receivables Facilities,
provided that the amount of all accounts receivable owing to the Foreign
Subsidiaries that are sold, transferred or assigned shall not exceed the
equivalent of EUR 800,000,000 in the aggregate, based on the prevailing spot
rate of exchange for the currencies in which such accounts receivable are
denominated as of the date of determination;
(g)    Indebtedness of a Person, or in respect of assets, acquired pursuant to
an Acquisition permitted under Section 8.12 and existing at the time of such
Acquisition (including the Kohler Acquisition), provided that (i) such
Indebtedness was not incurred in contemplation of such Acquisition and (ii) such
Indebtedness is not outstanding for more than one hundred eighty (180) days
after the date of such Acquisition;
(h)        Indebtedness of the Kohler Acquired Business or any of its
Subsidiaries existing at the time of consummation of the Kohler Acquisition,
provided that (i) such Indebtedness was not incurred in contemplation of such
Acquisition and (ii) the aggregate principal amount of Indebtedness permitted
pursuant to this clause (h) shall not exceed $105,000,000 at any time
outstanding;
(i)    Other Indebtedness as long as after giving effect to the incurrence
thereof, the Borrower will be in pro forma compliance with Section 8.13(a);
provided that (i) the aggregate principal amount of Indebtedness of Subsidiaries
that are not Guarantors incurred pursuant to this clause (i) shall not exceed
$400,000,000 at any time; provided, further, the calculation of such
$400,000,000 limit shall exclude Indebtedness incurred or existing pursuant to
cash pooling arrangements of the Borrower and its Subsidiaries existing or
entered into in the ordinary course of business consistent with past practices
and (ii) for the avoidance of doubt, for any incurrence of debt on or after the
Kohler Acquisition Closing Date, such pro forma compliance shall be determined
after giving effect to the step-up to the Consolidated Total Leverage Ratio
described in Section 8.13(a)(x); and
(j)    Guarantees of the Indebtedness of the Borrower (other than the
Obligations) by any Subsidiary that is a Guarantor hereof or becomes a Guarantor
hereof concurrently with its Guarantee of such other Indebtedness.

8.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets


    
    

--------------------------------------------------------------------------------





(whether now owned or hereafter acquired) to or in favor of any Person, except
that, so long as no Default exists or would result therefrom:
(a)    any Subsidiary may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
Domestic Subsidiaries or (iii) any joint venture, partnership or other Person,
so long as such joint venture, partnership and other Person will, as a result of
making such merger and all other contemporaneous related transactions, become a
Domestic Subsidiary, provided, further, (in the case of clauses (ii) and (iii))
that when any Guarantor is merging with another Subsidiary or any other Person,
either (A) the Guarantor shall be the continuing or surviving Person or (B) the
continuing or surviving Person shall (prior to or simultaneously with such
merger) deliver to the Administrative Agent (1) a Facility Guaranty and (2) all
other documents required of Significant Subsidiaries pursuant to Section 7.12;
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to a Subsidiary;
provided that (i) if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must either be the Borrower or a wholly-owned
Subsidiary and (ii) if the transferor in such a transaction is a Guarantor, then
the transferee must either be the Borrower or a Guarantor;
(c)    any Foreign Subsidiary may merge into and may transfer assets to another
Foreign Subsidiary;
(d)    with respect to any Subsidiary (the “Specified Subsidiary”) whose
principal assets are a warehouse and office space (if any) located on the same
site as such warehouse, then the owner of the stock in such Specified Subsidiary
may sell the stock of such Specified Subsidiary, or such Specified Subsidiary
may sell all or substantially all of its assets to a purchaser, in each case at
fair market value; and
(e)    the Borrower may liquidate or dissolve one or more Subsidiaries, or sell
all or substantially all of the assets or shares of one or more Subsidiaries,
during a fiscal year so long as the aggregate book value of the Subsidiaries
liquidated or dissolved or assets or shares sold during such fiscal year does
not exceed $200,000,000.

8.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory and other real or personal property in the
ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property or (iii) the
Borrower or any Subsidiary determines in good faith that the failure to replace
such equipment will not be detrimental to the business of Borrower or such
Subsidiary;
(d)    Dispositions of assets and other property by any Subsidiary to the
Borrower or to a wholly-owned Subsidiary; provided that (i) if the transferor of
such property is a wholly-owned Subsidiary, the transferee must be either the
Borrower or a wholly-owned Subsidiary, and (ii) if the transferor of such
property is the Borrower or a Guarantor, the transferee thereof must either be
the Borrower or a Guarantor;


    
    

--------------------------------------------------------------------------------





(e)    (x) Dispositions permitted by Section 8.04 and (y) Dispositions pursuant
to sale and leaseback transactions to the extent not prohibited by any other
Contractual Obligation;
(f)    Dispositions of receivables pursuant to the Permitted Trade Receivables
Facilities; and
(g)    Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 8.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property Disposed of in reliance on this clause (g) in any
fiscal year shall not exceed $100,000,000;
Notwithstanding anything herein to the contrary, any Disposition pursuant to
clauses (a) through (d) shall be for fair market value.

8.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
(a)    each Subsidiary may make Restricted Payments to the Borrower and to
wholly-owned Subsidiaries;
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common equity
interests of such Person;
(c)    the Borrower may (1) declare and make other dividend payments and (2)
purchase shares of its common stock in one or more series of open market
purchases, but only if (A) the aggregate amount of such dividend payments plus
the aggregate purchase price paid for such common stock does not exceed
$400,000,000 for any fiscal year and (B) such dividend payments and stock
purchases do not result (after giving effect thereto) in a violation of any
provision of Section 8.13;
(d)    the Borrower may purchase shares of its common stock for the purpose of
making required contributions to, or required distributions under, its employee
benefit plans so long as the aggregate dollar amount spent for such stock in any
fiscal year of Borrower does not exceed $25,000,000; and
(e)    the Borrower may repurchase Convertible Debentures, whether pursuant to
the exercise of the Debenture Put Option by the holder of such debentures or
otherwise.
Notwithstanding anything in this Section 8.06 to the contrary, the Borrower may
issue Convertible Debentures subject to the limitations in Section 8.03.

8.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

8.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions (x) between or among the Borrower and any Guarantor or between
and among any Guarantors or (y) on terms that satisfy Section 482 of the Code
and the Treasury Regulations thereunder.

8.09    Burdensome Agreements. Enter into any material Contractual Obligation
(other than this Agreement or any other Loan Document) that limits the ability
of any Subsidiary to make Restricted Payments to the Borrower or any Guarantor
or to otherwise transfer property to the Borrower or any Guarantor; provided
that this Section 8.09 shall not prohibit:
(a)    restrictions imposed by other permitted Indebtedness ranking pari passu
with the Obligations, provided that such restrictions are no more restrictive
than those imposed by this Agreement;
(b)    restrictions imposed by Indebtedness outstanding on the date hereof and
listed on Schedule 8.09; and
(c)    restrictions imposed by Indebtedness relating to any property acquired by
the Borrower or any Subsidiary (or restrictions imposed by Indebtedness of a
third party which third party is acquired by the Borrower or any Subsidiary) in
an acquisition permitted by this Agreement, provided in each case that such
restrictions existed at the time of such acquisition, were not put in place in
connection with or in anticipation of such acquisition and are not applicable to
any Person other than the Person so acquired, or to any property other than the
property so acquired.


    
    

--------------------------------------------------------------------------------






8.10    Use of Proceeds. Use the proceeds of any Borrowing, whether directly or
indirectly, and whether immediately, incidentally or ultimately, in any manner
than might cause the Borrowing or the use of such proceeds to violate
Regulation U of the FRB, in each case as in effect on the date or dates of such
Borrowing and such use of proceeds.

8.11    [Reserved].

8.12    Acquisitions. Consummate any Acquisition unless (a) the Person whose
equity interests or assets are being acquired is in the same or similar line or
lines of business as that engaged in by Borrower and its Subsidiaries or
substantially related or incidental thereto, (b) no Default occurs or is created
or results from such Acquisition and (c) the Borrower is in compliance with the
financial covenants set forth in Section 8.13 on a Pro Forma Basis after giving
effect to such Acquisition. For the avoidance of doubt and notwithstanding the
foregoing, (x) the Kohler Acquisition shall be permitted on the Funding Date and
(y) any Acquisition of real property financed by a Real Estate Financing
Facility permitted hereunder upon the termination of such Real Estate Financing
Facility shall be permitted (including by the acquisition of an entity holding
such real property).

8.13    Financial Covenants.
(a)    Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio, as of the last day of each fiscal quarter of the Borrower, to be greater
than (x) 4.75 to 1.00 starting with the first fiscal quarter ending after the
Funding Date and for the following two full fiscal quarters of the Borrower
ending after the Funding Date, (y) 4.25 to 1.00 for the third and fourth full
fiscal quarters of the Borrower ending after the Funding Date, or (z) 4.00 to
1.00 for the fifth full fiscal quarter of the Borrower ending after the Funding
Date and each subsequent fiscal quarter of the Borrower.
(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio, as of the last day of each fiscal quarter of the Borrower ending
after the Funding Date, to be less than 3.00 to 1.00.
(c)    Kohler Acquisition Indebtedness. Notwithstanding anything to the contrary
set forth herein, until the earlier of (A) the Funding Date and (B) the date on
which the Kohler Acquisition Agreement terminates or expires, any Indebtedness
incurred by the Borrower to finance the Kohler Acquisition (or any refinancing
of any such Indebtedness) shall be disregarded for the purpose of determining
compliance with this Section 8.13 to the extent that, and so long as, the cash
proceeds of such Indebtedness are either held in escrow on customary terms or
are held by the Borrower as unrestricted cash or cash equivalents and, in either
case, such Indebtedness is subject to a customary mandatory redemption feature
if the Kohler Acquisition is not consummated by the date specified in the
relevant definitive documentation.

8.14    Off-Balance Sheet Liabilities. Create, incur, assume or suffer to exist
any Off-Balance Sheet Liabilities, except:
(a)    Off-Balance Sheet Liabilities outstanding on the date hereof and listed
on Schedule 6.18;
(b)    Off-Balance Sheet Liabilities consisting of sale and leaseback
transactions;
(c)    Obligations arising under the Permitted Trade Receivables Facilities; or
(d)    Obligations arising under any Real Estate Financing Facility.

8.15    Sanctions. Directly or indirectly, use the proceeds of any Borrowing, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any country or territory, that,
at the time of such funding, is a Sanctioned Person or a Designated
Jurisdiction, or in any other manner, in each case as would result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, or otherwise) of Sanctions.

8.16    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Borrowing for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, or would create a material
breach of other similar anti-corruption legislation in other jurisdictions.

ARTICLE IX    

EVENTS OF DEFAULT AND REMEDIES

9.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan, or (ii) within three days after the same
becomes due, and in the currency required hereunder, any interest on any Loan,
or any facility, utilization or other fee due hereunder, or (iii) within five
days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05, 7.10,
7.11 or 7.12 or Article VIII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount of more than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; (iii) there occurs a
Termination Event (as defined in the Transfer and Administration Agreement
identified in the definition of Existing Trade Receivables Facilities) under the
Transfer and Administration Agreement which Termination Event is not cured or
waived; (iv) there occurs a termination event or event of default under any
Permitted Trade Receivables Facility which termination event or event of default
is not cured or waived within any applicable grace period; or (v) there occurs
any event of default under any Real Estate Financing Facility which is not cured
or waived within any applicable grace period.


    
    

--------------------------------------------------------------------------------





(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; provided, however, that if a Foreign Subsidiary is being liquidated
in a transaction otherwise permitted by this Agreement and not involving (i) the
bankruptcy, insolvency, or any failure to pay obligations of such Subsidiary,
the Borrower or any other Subsidiary, (ii) the application of any Debtor Relief
Law, or (iii) any claim of any creditor, and if applicable foreign Law requires
the appointment of a liquidator to accomplish such liquidation in the
jurisdiction where such Foreign Subsidiary is organized, then the mere
appointment and operation of a liquidator for such purpose in such circumstances
shall not constitute an Event of Default under this clause (f); or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
(h)    Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by insurance provided
by a Person described in Section 7.07 as to which the insurer (and any insurance
or reinsurance company reinsuring any such exposure) does not dispute coverage),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
(k)    Change of Control. There occurs any Change of Control with respect to the
Borrower.

9.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions
(subject, for the avoidance of doubt, to the limitations set forth in Section
5.03 during the Kohler Transactions Certain Funds Period):
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.

9.03    Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 9.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;
Fifth, to payment of all other amounts due under any of the Loan Documents, if
any, to be applied for the ratable benefit of the recipients; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE X    

ADMINISTRATIVE AGENT

10.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

10.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

10.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents and its duties shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrower or any of its
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


    
    

--------------------------------------------------------------------------------






10.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

10.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

10.06    Resignation of Administrative Agent. (a) The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section) . The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

10.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the bookrunners, arrangers, co-documentation agents or co-syndication
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender.

10.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise.
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

10.10    Guaranty Matters.
(a)    Each Lender hereby irrevocably (subject to Section 10.06) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in any other Loan
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
(b)    The Administrative Agent is authorized on behalf of all the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time to enter into agreements whereby the Facility Guaranty is amended
to better conform the terms thereof to any form attached to this Agreement or to
make administrative or housekeeping corrections to any such agreement.
(c)    The Lenders irrevocably authorizes the Administrative Agent, at its
option and in its discretion,
(i)    to release any Guarantor from its obligations under the Facility Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder and no Default is then existing;
(ii)    upon receipt by the Administrative Agent of information satisfactory to
the Administrative Agent that any Domestic Subsidiary has ceased to be a
Significant Subsidiary as a result of a transaction or decline in business
permitted hereunder and no Default is then existing, to release such Subsidiary
from its obligations under the Facility Guaranty as long as after giving effect
thereto the Borrower is in compliance with Section 7.12(b); and
(iii)    in the case of any Facility Guaranty by a Subsidiary required solely
under clauses (A)(y) or (B)(y) of Section 4.01, to release such Guarantor from
its obligations under the Facility Guaranty if such Subsidiary is no longer a
borrower under or guarantor of the Revolving Credit Facility or any refinancing
or replacement thereof.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Facility Guaranty pursuant to this Section 10.10.
Notwithstanding the release of any Subsidiary from its obligations under the
Facility Guaranty, if (x) such Subsidiary is thereafter a Significant Subsidiary
that is a Domestic Subsidiary or (y) such Subsidiary is a Domestic Subsidiary
that is a borrower under, or is a Subsidiary that is guarantor of the
obligations of a Person incorporated in the United States under, the Revolving
Credit Facility or any refinancing or replacement thereof, then in each case,
the requirements of Section 7.12 shall again apply to such Subsidiary.

ARTICLE XI    

MISCELLANEOUS

11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 5.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 11.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;
(e)    change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or
(g)    release all or substantially all of the value of the Facility Guaranty
(other than any release specifically contemplated by Section 10.10(c)) without
the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of such Lender may not be increased or extended,
or amounts due to it permanently reduced (other than by way of payment) or the
payment date of any outstanding amounts owing to it extended, without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders


    
    

--------------------------------------------------------------------------------





shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.

11.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communication sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communication sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communication delivered through electronic communications to the extent provided
in subsection (b) below, shall be effective as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


    
    

--------------------------------------------------------------------------------






11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. Subject to any limitations set forth in the Fee
Letter with respect to certain fees of counsel to the Administrative Agent, the
Borrower shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out of pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender),
and shall pay all fees and time charges for attorneys who may be employees of
the Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (i) any Loan or the use or proposed use of the proceeds therefrom,
(ii) any actual or alleged presence or release of Hazardous Materials on or from
any property owned or operated by the Borrower or any of its Subsidiaries, or
any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. Without limiting the provisions of Section 3.01(c), this Section
11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub‑agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub‑agent) or such
Related Party, as the case may be, such


    
    

--------------------------------------------------------------------------------





Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub‑agent), or against any Related
Party acting for the Administrative Agent (or any such sub‑agent). The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of this Agreement or the Commitments
and the repayment, satisfaction or discharge of all the other Obligations.

11.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or the Administrative Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer


    
    

--------------------------------------------------------------------------------





upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
Notwithstanding the foregoing, no assignment of the Commitments prior to the
Funding Date shall be permitted without the prior written consent of the
Borrower (such consent not to be unreasonably withheld or delayed) unless the
proposed assignee is a lender under the Revolving Credit Agreement or was
identified in writing by the Borrower prior to the Closing Date.


    
    

--------------------------------------------------------------------------------





(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof


    
    

--------------------------------------------------------------------------------





as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain in the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.04(c)
without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance


    
    

--------------------------------------------------------------------------------





of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, accountants, attorneys, employees, agents, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle


    
    

--------------------------------------------------------------------------------





such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing (but subject to the limitations set forth in Section 5.03 during the
Kohler Transactions Certain Funds Period), each Lender and each of its
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and its respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its respective Affiliates
may have; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of this Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.


    
    

--------------------------------------------------------------------------------






11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

11.13    Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, (iii) if any Lender is a Defaulting
Lender or (iv) a Lender is a Non-Consenting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender hereby irrevocably appoints the Administrative Agent
(such appointment being coupled with an interest) as such Lender’s
attorney-in-fact, with full authority in the place and stead of such Lender and
in the name of such Lender, from time to time in the Administrative Agent’s
discretion, upon prior written notice to such Lender, to take any action and to
execute any Assignment and Assumption or such other instruments that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this Section 11.13.

11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16    PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

11.17    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers and the Lenders are arm’s‑length commercial transactions between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Lenders, on the other
hand, (B) the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, each Lender and each Arranger is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, nor
any Lender, nor any Arranger has any obligation to the Borrower, any other Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, each Arranger and
each Lender and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, nor any Arranger, nor any Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, the
Borrower and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

11.18    Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

11.19    [Reserved].

11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Remainder of Page Intentionally Empty]






    
    

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written
TECH DATA CORPORATION, as Borrower
By:
/s/Scott W. Walker
 
Name: Scott W. Walker
 
Title: Corporate Vice President, Treasurer





    
    

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as Administrative Agent
By:
/s/Angela Larkin
 
Name: Angela Larkin
 
Title: Assistant Vice President





    
    

--------------------------------------------------------------------------------









BANK OF AMERICA, N.A., as Lender
By:
/s/My-Linh Yoshiike
 
Name: My-Linh Yoshiike
 
Title: Vice President







    
    

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as
Lender
By:
/s/ Justin B. Kelley
 
Name: Justin B. Kelley
 
Title: Executive Director





    
    

--------------------------------------------------------------------------------







CITIBANK, N.A., as Lender
By:
/s/Susan M. Olsen
 
Name: Susan M. Olsen
 
Title: Vice President





    
    

--------------------------------------------------------------------------------









The Bank of Tokyo-Mitsubishi UFJ, LTD., as Lender
By:
/s/Matthew Antioco
 
Name: Matthew Antioco
 
Title: Vice President







    
    

--------------------------------------------------------------------------------







The Bank of Nova Scotia, as Lender
By:
/s/Winston Lua
 
Name: Winston Lua
 
Title: Director





    
    

--------------------------------------------------------------------------------









PNC Bank, National Associate, as Lender
By:
/s/C.J. Mintrone
 
Name: C.J. Mintrone
 
Title: SVP







    
    

--------------------------------------------------------------------------------









BNP Paribas, as Lender
By:
/s/Nicole Rodriguez
 
Name: Nicole Rodriguez
 
Title: Director
 
By:
/s/Karim Remtoula
 
Name: Karim Remtoula
 
Title: Vice President





    
    

--------------------------------------------------------------------------------









MIZUHO BANK (USA), as Lender
By:
/s/Daniel Guevara
 
Name: Daniel Guevara
 
Title: Director





    
    

--------------------------------------------------------------------------------









RAYMOND JAMES BANK, N.A., as Lender
By:
/s/Alexander L. Rody
 
Name: Alexander L. Rody
 
Title: Senior Vice President







    
    

--------------------------------------------------------------------------------







Skandinaviska Enskilda Banken AB (publ), as Lender
By:
/s/Penny Neville-Park
 
Name: Penny Neville-Park
 
Title:



By:
/s/Duncan Nash
 
Name: Duncan Nash
 
Title:





    
    

--------------------------------------------------------------------------------









TD Bank, N.A., as Lender
By:
/s/Shreya Shah
 
Name: Shreya Shah
 
Title: Senior Vice President







    
    

--------------------------------------------------------------------------------






EXHIBIT A


[FORM OF]
LOAN NOTICE


Date:            ,     


To: Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Term Loan Credit Agreement, dated as of
November 2, 2016 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among, inter alia, Tech Data
Corporation, a Florida corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent.


The undersigned hereby requests (select one):


q A Borrowing of Loans    q A conversion or continuation of Loans


1.    On             (a Business Day).


2.    In the amount of             .


3.    Comprised of                             .
[Type and Tranche of Loan requested]


4.    For Eurocurrency Rate Loans: with an Interest Period of              [one
week] [_______ months].




TECH DATA CORPORATION


By:                     
Name:
Title:








    



--------------------------------------------------------------------------------






EXHIBIT B


[FORM OF]
NOTE


__________, ____


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Term Loan Credit Agreement, dated as of November 2, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among, inter alia, the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars and in immediately available funds at the
Administrative Agent's Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.


This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Facility Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


TECH DATA CORPORATION


By:                     
Name:
Title:




    

--------------------------------------------------------------------------------





EXHIBIT C


[FORM OF]
COMPLIANCE CERTIFICATE


Financial Statement Date:         ,


To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Term Loan Credit Agreement, dated as of
November 2, 2016 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among, inter alia, Tech Data
Corporation, a Florida corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.


2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.


3.    A review of the activities of the Borrower and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Borrower and
Subsidiaries performed and observed all its Obligations applicable thereto under
the Loan Documents, and


    

--------------------------------------------------------------------------------





[select one:]


[to the best knowledge of the undersigned during such fiscal period, the
Borrower and its Subsidiaries performed and observed each covenant and condition
of the Loan Documents applicable to it, and no Default has occurred and is
continuing.]


[--or--]


[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]


4.    The representations and warranties of the Borrower contained in Article VI
of the Agreement, or which are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct in all
material respects (unless such representation or warranty is already qualified
by materiality or Material Adverse Effect, in which case it shall be true and
correct in all respects) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (unless such
representation or warranty is already qualified by materiality or Material
Adverse Effect, in which case it shall be true and correct in all respects) as
of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 6.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered[; provided, notwithstanding the foregoing,
the representations and warranties referenced in this paragraph 4 shall exclude
Section 6.19 of the Agreement and no representation or warranty is made with
respect to such section].


5.    [The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.]


[Include paragraph 6 in connection with fiscal year-end Compliance
Certificates.]


6.    Attached hereto as Schedule 3 are any updates or supplements as necessary
to ensure that Schedule 6.13 to the Agreement is accurate and complete as of the
date of this Compliance Certificate.




IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of             ,         .


TECH DATA CORPORATION


By:                        
Name:
Title:




    

--------------------------------------------------------------------------------





For the Quarter/Year ended             (“Statement Date”)


SCHEDULE 1 – FINANCIAL STATEMENTS

[See Attached]


    

--------------------------------------------------------------------------------







For the Quarter/Year ended             (“Statement Date”)


SCHEDULE 2 – COVENANT CALCULATIONS
($ in 000's)


I.    Section 8.13(a) — Consolidated Total Leverage Ratio.


A.    Consolidated Funded Indebtedness at Statement Date:            $        


B.
Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”)



1.    Consolidated Net Income for Subject Period:            $        


2.    Consolidated Interest Charges for Subject Period:        $        


3.    Federal, state, local and foreign income taxes payable by the
        Borrower and its Subsidiaries for Subject Period:
$        


4.    The amount of depreciation and amortization expense for         Subject
Period:                        
$        


5.    Cash extraordinary or nonrecurring losses, expenses, fees         and
charges (including cash losses, expenses, fees and             charges incurred
in connection with any issuance of debt or         equity, acquisitions,
investments, restructuring activities,         asset sales or divestitures
permitted hereunder and any cash         integration and restructuring costs in
connection with the         Kohler Acquisition Transactions) for Subject
Period:            
$        


6.    Non-cash stock based compensation expense for Subject
Period:    $____________


7.    Other non-recurring expenses of the Borrower and its
            Subsidiaries for Subject Period reducing such Consolidated
        Net Income which do not represent a cash item:            
$        




    

--------------------------------------------------------------------------------





8.    Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 + 7):    $        


C.    Consolidated Total Leverage Ratio (Line I.A. ÷ Line
I.B.8):                                    ______ to 1.00


Maximum permitted:                            ______ to 1.00


II.    Section 8.13(b) — Consolidated Interest Coverage Ratio.


A.
Consolidated EBITDA for Subject Period (Line I.B.8):            $        



B.    Consolidated Interest Charges for Subject Period:            $        


C.    Consolidated Interest Coverage Ratio (Line II.A ÷ Line
III.B):                                        to 1.00


Minimum permitted:                            3.00 to 1.00





EXHIBIT D


[FORM OF]
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.


1.    Assignor[s]:        ______________________________


            
2.    Assignee[s]:        ______________________________


[for each Assignee, indicate [Affiliate][Approved Fund]                     of
[identify Lender]]


3.    Borrower:        Tech Data Corporation, a Florida corporation


4.
Administrative Agent:     Bank of America, N.A., as the administrative agent
                under the Credit Agreement





    

--------------------------------------------------------------------------------





5.
Credit Agreement:    The Term Loan Credit Agreement, dated as of November 2,
2016 among, inter alia, Tech Data Corporation, the Lenders parties thereto, and
Bank of America, N.A., as Administrative Agent



6.
Assigned Interest:









Assignor[s]






Assignee[s]




Tranche
Assigned
Aggregate
Amount of
Commitment/Loans of such Tranche
for all Lenders
Amount of
Commitment/ Loans
of such Tranche
Assigned
Percentage
Assigned of such Tranche of
Commitment/
Loans




CUSIP
Number
Percentage Assigned Of All Outstanding Commitments/ Loans
 
 
 
 
 
 
 
 
 
 
 
$_______________
$_________
____________%
 
 



[7.    Trade Date:    __________________]


Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]




    

--------------------------------------------------------------------------------







The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
Name:    
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
Name:    
Title:


[Consented to and] Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:    _________________________________
Name:    
Title:


[Consented to:


TECH DATA CORPORATION,
as Borrower


By:    _________________________________    
Name:
Title: ]


    

--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 7.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.




    

--------------------------------------------------------------------------------





3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






    

--------------------------------------------------------------------------------






EXHIBIT E-1


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Credit Agreement dated as of November
2, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among, inter alia, Tech Data Corporation (the “Borrower”),
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




    

--------------------------------------------------------------------------------






EXHIBIT E-2


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Credit Agreement dated as of November
2, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among, inter alia, Tech Data Corporation (the “Borrower”),
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



EXHIBIT E-3


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Credit Agreement dated as of November
2, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among, inter alia, Tech Data Corporation (the “Borrower”),
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



EXHIBIT E-4


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Term Loan Credit Agreement dated as of November
2, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among, inter alia, Tech Data Corporation (the “Borrower”),
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]





EXHIBIT F


[FORM OF]
SOLVENCY CERTIFICATE


[DATE]
This Solvency Certificate is delivered pursuant to Section 5.02(g) of the Term
Loan Credit Agreement, dated as of November 2, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among, inter alia, Tech Data Corporation (the “Borrower”),
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:
(a)
As of the date hereof, immediately after giving effect to the consummation of
the Kohler Acquisition Transactions, on and as of such date (i) the fair value
of the assets of the Borrower and its subsidiaries on a consolidated basis, will
be in excess of the total amount of their debts (including contingent
liabilities); (ii) the present fair saleable value of the assets of the Borrower
and its subsidiaries on a consolidated and going concern basis will be greater
than the probable liability of the Borrower and its subsidiaries on a
consolidated basis on their existing debts as such debts become absolute and
matured; (iii) the Borrower and its subsidiaries on a consolidated basis will be
will be able to pay their debts (including contingent debts and other
commitments) as they mature; and (iv) the Borrower and its subsidiaries on a
consolidated basis have capital sufficient to carry on their business as
conducted and are proposed to be conducted following the Funding Date.    

(b)
For purposes of this certificate, the amount of any contingent liability shall
be computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Borrower and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.
IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.


By:    
Name:
Title: Chief Financial Officer








    